Case 2:20-cv-09191-MWF-E Document 13-1 Filed 01/18/21 Page 1 of 2 Page ID #:62




                               Exhibit 1
Case 2:20-cv-09191-MWF-E Document 13-1 Filed 01/18/21 Page 2 of 2 Page ID #:63



 1
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11 JOSEPH R. MEEHAN,                   ) Case No. 2:20-cv-09191-MWF(Ex)
                                       )
12                     Plaintiff,      ) ORDER [PROPOSED] RE:
13                                     ) PLAINTIFF’S APPLICATION FOR
                 vs.                   ) COURT TO DIRECT THE CLERK
14                                     ) TO ENTER DEFAULT
     ALLISON WOODARD,                  )
15                                     ) Judge: The Honorable Michael W.
                       Defendant.      ) Fitzgerald
16                                     )
17                                     )
          Plaintiff’s JOSEPH R. MEEHAN’S APPLICATION FOR THE COURT
18
     TO DIRECT THE CLERK TO ENTER DEFAULT was considered by the
19
     court.
20
        The COURT FURTHER ORDERS THAT
21
22
23
24
              IT IS SO ORDERED.
25
26
     Dated:                 , 2021
27
                                              United States District Court Judge
28

                                          1
